DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an electromagnetic element arrangement to define an electromagnetic environment for the inductive sensor” (claims 11 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 12 is objected to because of the following informalities: 
Line 4, “a bearing comprising an inner ring and an outer ring” should read - - the bearing according to claim 1 - -.
Line 8, “wherein the bearing comprises the bearing claim 1” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "torque-proof" in claims 1 and 12 is a relative term which renders the claims indefinite.  The term "torque-proof" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 7 and 12, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Iwamoto et al. USPGPUB 20030173844.
Claims 1 and 12, Iwamoto discloses a system (Fig. 5) comprising a torque-proof part (casing 3a), a rotatable part (crankshaft 4) rotatable relative to the torque proof part; a bearing, comprising: an inner ring 6; an outer ring 7 rotatable relative to the inner ring, wherein the outer ring is torque-proof connected (“firmly secured” – [0031]) to the torque-proof part 3a and the inner ring 6a is torque-proof  connected (“press-fitted into the inner race 6 for rotation together therewith” – [0031]) to the rotating part 4, or wherein the outer ring is torque-proof connected to the rotating part and the inner ring is 
Claim 3, Iwamoto discloses the inner ring and the outer ring forming a bearing area for bearing the inner ring relative to the outer ring and a sensor area for supporting the inductive sensor 2, wherein a spatial dimension of the sensor area is defined by the inner ring and the outer ring.  
Claim 4, Iwamoto discloses the sensor area and the inductive sensor being arranged such that the stator and the rotor of the inductive sensor are completely received in the sensor area.  
Claim 5, Iwamoto discloses the inner ring and the outer ring being radially arranged to a center axis of the bearing and electromagnetic coupling elements (N and S poles of rotor 18 shown by example in Fig. 2A,B and coils described in [0038]) of the stator and the rotor of the inductive sensor corresponding to each other are arranged substantially perpendicular to the center axis of the bearing.  
Claim 6, Iwamoto discloses a spacer 31 arranged between the stator and the inner ring or the outer ring to which the stator is torque-proof connected.  
Claim 7, Iwamoto discloses the spacer comprising a ring (construed as the cylindrical portion of cover 31).

Claim(s) 1 and 2, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Benkert et al. USPGPUB 20130057118.
Claim 1, Benkert discloses a bearing, comprising: an inner ring 3; an outer ring ([0027]) rotatable relative to the inner ring; and an inductive sensor ([0028]) for detecting a measured variable corresponding to a rotation of the outer ring relative to the inner ring, the sensor comprising: a stator 01,02 torque-proof connected (“locked in rotation with an outer ring” – [0027]) to one of the inner ring and the outer ring; and a rotor 04 torque-proof connected (“arranged on the inner ring” – [0028]) to the other of the inner ring and the outer ring.  
Claim 2, Benkert discloses the inductive sensor comprising an absolute inductive sensor ([0028)].

Claim(s) 1 and 6 – 9, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Takahashi et al. USPGPUB 20030234578.
Claim 1, Takahashi discloses a bearing, comprising: an inner ring 2B; an outer ring 1 rotatable relative to the inner ring; and an inductive sensor 4 for detecting a measured variable corresponding to a rotation of the outer ring relative to the inner ring, the sensor comprising: a stator 17 torque-proof connected to one of the inner ring and the outer ring; and a rotor 18 torque-proof connected to the other of the inner ring and the outer ring.
Claim 6, Takahashi discloses a spacer 25 arranged between the stator and the inner ring or the outer ring to which the stator is torque-proof connected.  

Claim 8, Takahashi discloses the stator comprising a support 19B, electronics 28, and a casting compound 40; the electronics are supported by the support and are at least partly covered by the casting compound; and the spacer comprises a sleeve defining an area for the casting compound.  
Claim 9, Takahashi discloses the stator comprising a support 19B, electronics 28, and a casting compound 40; the electronics are supported by the support and are at least partly covered by the casting compound; and the support comprises a collar defining an area for the casting compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto as applied, respectively, to claim 1 and 12 above, and further in view of Takada USPGPUB 20050201648.
Iwamoto does not expressly disclose a seal arranged to seal the inductive sensor relative to an environment of the bearing.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Iwamoto to include a seal arranged to seal the inductive sensor relative to an environment of the bearing, as taught by Takada, for the purpose of avoiding sensor exposure to lubricant scatter in bearing applications requiring lubricant, thereby preventing sensor detection failure in bearing applications requiring lubricant to reduce friction and wear.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto as applied, respectively, to claim 1 and 12 above, and further in view of Chaussat et al. USPGPUB 20150043847.
Iwamoto does not expressly disclose an electromagnetic element arranged to define an electromagnetic environment for the inductive sensor.
Chaussat teaches the use of an electromagnetic element 85, 86 arranged to define an electromagnetic environment for the inductive sensor 60, in order to protect the sensor from electromagnetic perturbations ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device Iwamoto to include an electromagnetic element arranged to define an electromagnetic environment for the inductive sensor, as taught by Chaussat, for the purpose of protecting the sensor from electromagnetic perturbations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656